DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 31 May 2022.
Claims 1-4, 6-8, 19-35 are presented for examination.
Claims 5, 9-18 are cancelled.
Claims 20-35 are added.

Withdrawal of Allowability of Claims
The indicated allowability of Claims 1-4, 6-8 and 19 is withdrawn in view of the newly discovered reference(s) to Tu (U.S. Pub. No.: US 20040260465).  Rejections based on the newly cited reference(s) follow.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12 December 2012. Priority date of 12 December 2012 is given.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8 and 19-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng et al. (U.S. Pub. No.:  20080010259, hereinafter Feng), in view of Tu (U.S. Pub. No.: US 20040260465), and further in view of Bangalore et al. (U.S. Pub. No.:  20040122674, hereinafter Bangalore).
For claim 1, X discloses a method implemented by one or more processors, the method comprising: 
based on a compositional query including a first entity reference, a second entity reference and a distance indication, determining a first entity type corresponding with the first entity reference, a second entity type corresponding with the second entity reference, and a distance criterion corresponding with the distance indication (Feng: paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)". The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant))…,”
WHERE “a compositional query” is broadly interpreted as “natural language query request” (e.g. “(please tell me if there is something to eat near Tsinghua) input by the user”)
WHERE “a first entity type” is broadly interpreted as “C1(geo-entity)” which indicates entity of location (e.g. “(Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"”)
WHERE “a second entity type” is broadly interpreted as “something to eat)" is "(restaurant)"” which indicates second entity type is business “restaurant” (e.g. “C2(geo-category|geo-entity)”)
WHERE “a distance criterion” is broadly interpreted as “near” (e.g. “(please tell me if there is something to eat near Tsinghua) input by the user” and “QueryNear(Tsinghua University, Restaurant)”));
identifying, from a data graph, first candidate entity reference of the first entity type (Feng: paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”
WHERE “a data graph” is broadly interpreted as “location ontology base” and “accessing the entity table of the location ontology base”  
WHERE “the first entity type” is broadly interpreted as “University” (e.g. “category”)
WHERE “a plurality of first candidate entity references of the first entity type” is broadly interpreted as “Tsinghua” and “Tsinghua University”); 
identifying, from the data graph, a plurality of second candidate entity references of the second entity type (Feng: paragraph [0135], “…FIG. 9a…The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query. …,”
WHERE “the data graph” is broadly interpreted as “location ontology base”
WHERE “the second entity type” is broadly interpreted as “searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)".” (e.g. “restaurant” entity type)
WHERE “a plurality of second candidate entity references of the second entity type” is broadly interpreted as “Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant”); 
determining, from the data graph, respective attribute values corresponding to a distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services. The spatial information includes the location tags of all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query. …,”
WHERE “attribute values corresponding to a distance relationship” is broadly interpreted as “a longitude and latitude” of entities that is used in “value of function GISNear(X,Y,500)” (e.g. “find the banks located less than 500 meters from Innovation Plaza,” where “500” is 500 meter)
WHERE “a distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references” is broadly interpreted as “QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).” E.g. “X” is the first candidate entity reference, and “Y” is second candidate entity references, or “find the banks located less than 500 meters from Innovation Plaza,” where “the first candidate entity reference” is broadly interpreted as “Innovation Plaza” and “the second candidate entity references” is “banks”); 
comparing the respective attribute values corresponding to the distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references to the distance criterion (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…,”
WHERE “comparing the respective attribute values corresponding to the distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references to the distance criterion” is broadly interpreted as “value of function GISNear(X,Y,500)” (e.g. “find the banks located less than 500 meters from Innovation Plaza,” where “500” is 500 meter. E.g. “X” is “the first candidate entity reference,” and “Y” is “the second candidate entity references,” or “find the banks located less than 500 meters from Innovation Plaza,” where “the first candidate entity reference” is broadly interpreted as “Innovation Plaza” and “the second candidate entity references” is “banks”); 
determining, based on the comparing, first resultant entity reference, of the first entity type, and two or more second resultant entity references, of the second entity type (Feng: paragraph [0135], “…FIG. 9a…For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”); and 
causing to be displayed, responsive to receiving the compositional query, at least two of the second resultant entity references (Feng: paragraph [0135], “…FIG. 9a…For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”).
	However, Feng does not explicitly disclose identifying a plurality of first candidate entity references of the first entity type;
two or more first resultant entity references, of the first entity type as in “determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type”
at least two of the first resultant entity references as in “causing to be displayed, responsive to receiving the compositional query and as annotations on a map of a graphical user interface: at least two of the first resultant entity references, at least two of the second resultant entity references,” and
a user-adjustable graphical element that can be interacted with to adjust the distance criterion.
Tu discloses identifying, from a data graph, a plurality of first candidate entity references of the first entity type (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
WHERE “data graph” is broadly interpreted as “route” and “node” (e.g. “…start point to the destination. During the route guidance, the navigation system reads the nodes data”),
WHERE “a plurality of first candidate entity references of the first entity type” is broadly interpreted as “nodes” of “route”);
two or more first resultant entity references, of the first entity type as in “determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type” (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” Where “two or more first resultant entity references, of the first entity type” is broadly interpreted as “two (first and second) reference points on the route”)
at least two of the first resultant entity references as in “causing to be displayed, responsive to receiving the compositional query and as annotations on a map of a graphical user interface: at least two of the first resultant entity references, at least two of the second resultant entity references” (Tu: Paragraph [0030], “FIG. 2A is a schematic diagram showing an example of guided route to the destination with POIs along the route and FIGS. 2B-2C are schematic diagrams of display examples showing the POIs sorted by distance based on drive lengths to the POIs, and FIGS. 2D-2E are schematic diagrams of display examples showing the POIs sorted by distance based on actual view by the user.”), and
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
	However, Feng and Tu do not explicitly disclose a user-adjustable graphical element that can be interacted with to adjust the distance criterion.
	Bangalor discloses a user-adjustable graphical element that can be interacted with to adjust the distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122.…”
WHERE “user-adjustable graphical element” is broadly interpreted as “a slider widget”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 2, Feng, Tu and Bangalor disclose the method of claim 1, wherein each of the respective attribute values comprise a location, and wherein the comparing comprises determining a corresponding distance between each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…,”
WHERE “the respective attribute values comprise a location” is broadly interpreted as “using a longitude and latitude”
WHERE “determining a corresponding distance between each of the first candidate entity references and each of the second candidate entity references” is broadly interpreted as  “find the banks located less than 500 meters from Innovation Plaza.” which indicates distance between X and Y is determined).
Additionally, Tu also discloses the method of claim 1, wherein each of the respective attribute values comprise a location, and wherein the comparing comprises determining a corresponding distance between each of the first candidate entity references and each of the second candidate entity references  (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 3, Feng, Tu and Bangalor disclose the method of claim 2, wherein determining the two or more resultant first entity references comprises determining the two or more resultant first entity references based on the corresponding distances of the two or more resultant first entity references satisfying the distance criterion determined based on the distance relationship criterion (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”).
Additionally, Tu also discloses the method of claim 2, wherein determining the two or more resultant first entity references comprises determining the two or more resultant first entity references based on the corresponding distances of the two or more resultant first entity references satisfying the distance criterion determined based on the distance relationship criterion (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 4, Feng, Tu and Bangalor disclose the method of claim 1, wherein the distance relationship is an implicit term and further comprising determining the distance criterion based on the distance criterion being predefined for the implicit term (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)". The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant))…,”
WHERE “the distance criterion being predefined for the implicit term” is broadly interpreted as “please tell me if there is something to eat near Tsinghua” and “located less than 500 meters”).
Additionally, Tu also discloses the method of claim 1, wherein the distance relationship is an implicit term and further comprising determining the distance criterion based on the distance criterion being predefined for the implicit term (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 6, Feng, Tu and Bangalor disclose the method of claim 1, further comprising: in response to user interaction with the user-adjustable graphical element to broaden the distance criterion to a broadened distance criterion: causing to be added, as an additional annotation on the map of the graphical user interface, at least one additional of the resultant first entity references that satisfies the broadened distance criterion but that fails to satisfy the distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122…” see Fig. 6, only showing results within the range (e.g. in the circle), which indicates results that are located at the outside of the range are removed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 7, Feng, Tu and Bangalor disclose the method of claim 1, further comprising: in response to user interaction with the user-adjustable graphical element to narrow the distance criterion to a narrowed distance criterion causing to be removed, from the map of the graphical user interface, at least one of the two or more resultant first entity references that fails to satisfy the narrowed distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122…” see Fig. 6, only showing results within the range (e.g. in the circle), which indicates results that are located at the outside of the range are removed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 8, Feng, Tu and Bangalor disclose the method of claim 1, wherein the data graph comprises a knowledge graph (Feng: paragraph [0020], “The Location ontology base provides rich semantic knowledge about local information.” Paragraph [0021], “wherein the location ontology base comprising knowledge descriptions about the field of a location service” paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0099], “FIG. 5f shows a schematic structure of a location concept space of the location ontology base according to this invention. The concept space is generated automatically according to the category table and the entity table. As FIG. 5f shows, the location concept space is composed by a set of concepts (include categories and entities), and the relations among the concepts. The arrows in FIG. 5f denote the relations between the starting point (concept) and the terminal point (concept).” WHERE “knowledge graph” is broadly interpreted as “provides rich semantic knowledge about local information” and “schematic structure of a location concept space of the location ontology base,” see graph in Fig. 5f, paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”).
For claim 19, Feng, Tu and Bangalor disclose the method of claim 1, wherein the data graph includes a pre-generated table that is indexed by entity reference and entity type (Feng: paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”
WHERE “pre-generated table” is broadly interpreted as “location ontology base” and “accessing the entity table of the location ontology base”).  
For claim 20-27, they are system claims having similar limitations as cited in claims 1-4, 6-8 and 19. Thus, claims 20-27 are also rejected under the same rationale as cited in the rejections of rejected claims 1-4, 6-8 and 19.
For claim 28-35-27, they are computer product claims having similar limitations as cited in claims 1-4, 6-8 and 19. Thus, claims 28-35-27 are also rejected under the same rationale as cited in the rejections of rejected claims 1-4, 6-8 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/          Examiner, Art Unit 2169